Case 1:18-cv-00218-JAO-KJM Document 235 Filed 12/29/20 Page 1 of 2        PageID #:
                                  3080



                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

MICHAEL TUTTLE; CHI                )         CIVIL NO. 18-00218 JAO-KJM
PILIALOHA GUYER; JOSEPH VU )
and SHAZADA RAYLEEN YAP,           )
                                   )         ORDER ADOPTING
             Plaintiffs,           )         MAGISTRATE JUDGE’S
                                   )         FINDINGS AND
      vs.                          )         RECOMMENDATION
                                   )
FRONT STREET AFFORDABLE )
HOUSING PARTNERS, a domestic )
limited partnership; 3900 LLC, a   )
foreign limited liability company; )
HAWAII HOUSING FINANCE & )
DEVELOPMENT CORPORATION, )
                                   )
             Defendants.           )
_____________________________ )

                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on December 11, 2020, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to 28 U.S.C.

§ 636(b)(1)(C) and Local Rule 74.1, the “Findings and Recommendation to Deny:

(1) Plaintiffs’ Motion to Bifurcate Attorneys’ Fees and Costs Briefing Schedule to

Allow for Determination of the Threshold Issue of Plaintiffs’ Entitlement to Fees

and Costs Pursuant to the Private Attorney General Doctrine and Request for

Expedited Ruling on Same; and (2) Motion to Determine That Plaintiffs are
Case 1:18-cv-00218-JAO-KJM Document 235 Filed 12/29/20 Page 2 of 2                        PageID #:
                                  3081



Entitled to an Award of Attorneys’ Fees and Costs Pursuant to the Private Attorney

General Doctrine,” ECF No. 233, is adopted as the opinion and order of this Court.

       IT IS SO ORDERED.

       DATED:          Honolulu, Hawai‘i, December 29, 2020.




CV 18-00218 JAO-KJM; Tuttle, et al. v. Front Street Affordable Housing Partners, et al.; ORDER
ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION




                                                 2
